Citation Nr: 1416201	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active military service from January 1958 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing held in March 2012.  A transcript of the hearing is of record.  

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the Veteran's claims.  A review of such electronic claims files does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is warranted with respect to the Veteran's service connection claims for bilateral hearing loss and tinnitus. 

A brief review of the facts reveals that on separation examination of May 1962, hearing was normal in the lower frequencies of 500 to 2,000 hertz.  However, hearing deficit was shown in the higher frequencies, of 3,000 and 4,000 hertz in both the right and left ears.  

A VA audio examination was conducted in October 2009, at which time bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 was shown.  In addition, the Veteran reported having constant, long-standing bilateral tinnitus.  A general history of acoustic trauma from artillery during military service was noted.  The report indicates that the claims folder was not available for review.  Accordingly, the examining audiologist concluded that an opinion regarding the etiology of hearing loss and tinnitus could not be provided without resort to mere speculation, in the absence of review of the claims folder.  In April 2010, an addendum opinion was provided by the same examining audiologist following review of the claims folder.  The audiologist concluded that the Veteran's 1962 discharge examination showed hearing essentially within normal limits by VA definition, and that therefore, it was less likely than not that hearing loss and tinnitus were related to military service. 

During Board videoconference hearing testimony presented in March 2012, the Veteran described acoustic trauma sustained while performing duties on a gun crew, without ear protection.  He also mentioned that he had gotten married in 1960, and that even at that time, his wife had noted hearing deficit.  He also stated that he had experienced ringing in the ears which had been continuous since service (p. 10).  The parties at the hearing discussed the possibility of arranging for another VA examination, as the first one failed to include a review of the claims folder (pgs. 13 and 14).

Having reviewed the record the Board believes that an additional examination is warranted in this case.  In this regard, the Board points out that the conclusion in the 2010 addendum opinion to the effect that the Veteran's hearing was essentially normal on separation does not appear to be entirely correct.  Further, there was essentially no discussion of the Veteran's lay history of hearing deficit and tinnitus since service (as described by both the Veteran and his wife), in either the 2009 VA examination report, or the 2010 addendum.  With these considerations in mind and upon further review of the record, the Board finds that a VA examination is indicated pursuant to VA's duty to assist, so that a fully informed appellate decision may be issued.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claims for bilateral hearing loss and tinnitus.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claims.  

Any outstanding VA records pertinent to the claims on appeal should be obtained and associated with the claims file.

2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA audiological examination to include providing opinions addressing the etiology of his claimed bilateral hearing loss and tinnitus.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review and recitation of the Veteran's lay and clinical history of acoustic trauma and symptoms (to include information relating to the time of onset and frequency), and current complaints.  Specific information regarding the type and duration of noise exposure during the Veteran's service period should be elicited and recorded, and the separation audiological examination results of 1962 should be fully considered.  A comprehensive evaluation and any tests deemed necessary should be completed.  The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on a review of the entire record, including, but not limited to, the Veteran's reported history of acoustic trauma in and post-service, his lay statements, and post-service clinical evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed bilateral hearing loss had its onset during service or during the first post-service year; or is otherwise related to service, to include in-service noise exposure, regardless of whether the onset of bilateral hearing loss met the threshold requirements of 38 C.F.R. § 3.385 occurred after service discharge.

(b)  The examiner is also asked to address, based on a review of the entire record, including, but not limited to, the Veteran's reported history of acoustic trauma in and post-service, his lay statements, and post-service clinical evidence, whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed tinnitus had its onset during service; or is otherwise related to service, to include in-service noise exposure.  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining noise exposure in service, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  Readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


